DETAILED ACTION
This office action is a response to an application filed on 08/09/2022, in which claim 1-60 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 57 is objected to because of the following informalities:
Claim 57 suppose to depend on claim 55. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,463,495B2 (hereinafter, “Broome”) in view of Modak et al. (hereinafter, “Modak”; 20110246427).
In response to claim 1, 
Broome teaches detect, an advertisement insertion instruction in content associated with a non-packet switching protocol transport stream (claim 1, paragraph 1 teaches this limitation); 
send, based on the advertisement insertion instruction and via a packet-switching protocol, a request for an advertisement, wherein the request comprises demographic information (claim 1, paragraph 2 teaches this limitation); 
receive, based on the request and via the packet-switching protocol, a uniform resource locator (URL) associated with an advertisement (claim 1, paragraph 3 teaches this limitation); 
send, using the URL, a request for the advertisement (claim 1, paragraph 4 teaches this limitation); 
receive the advertisement (claim 1, paragraph 5 teaches this limitation); 
cause insertion of the advertisement into the content (claim 1, paragraph 6 teaches this limitation); and 
send, via the non-packet switching protocol transport stream, the content comprising the advertisement (claim 1, paragraph 7 teaches this limitation).
Broome does not teach explicitly about an apparatus comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors. 
Modak teaches an apparatus comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to (paragraph 22, using a processor, a memory with executable instruction for cable boxes teaches this limitation): 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Broome to use one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors in a user equipment (UE) as taught by Modak. The motivation for doing so would be to provide a backup, storing, restoring and retrieval of files from multiple locations.  
In response to claim 2, 
Broome teaches wherein the URL indicates a location of the advertisement (claim 2, paragraph 1 teaches this limitation).
In response to claim 3, 
Broome teaches wherein the URL comprises an IP address (claim 3, paragraph 1 teaches this limitation).
In response to claim 4, 
Broome teaches wherein the advertisement insertion instruction comprises an SCTE 35 signal (claim 4, paragraph 1 teaches this limitation).
In response to claim 5, 
Broome teaches wherein the advertisement insertion instruction indicates one or more of: a length of time associated with the advertisement; a start time of the advertisement within the content; or an end time of the advertisement within the content (claim 5, paragraph 1 teaches this limitation).
In response to claim 6, 
Broome teaches wherein the packet-switching protocol comprises internet protocol (IP) (claim 6, paragraph 1 teaches this limitation). 
In response to claim 7, 
Broome teaches wherein the non-packet switching protocol transport stream comprises a quadrature amplitude modulation (QAM) transport stream (claim 7, paragraph 1 teaches this limitation).
In response to claim 8, 
Broome teaches wherein the processor-executable instructions that cause the apparatus to cause insertion of the advertisement into the content further cause the apparatus to cause a device to insert the advertisement into the content, wherein the device is a network device in a network (claim 8, paragraph 1 teaches this limitation).


In response to claim 9, 
Broome teaches wherein the demographic information is associated with a user associated with the apparatus (claim 9, paragraph 1 teaches this limitation).
In response to claim 10, 
Broome teaches wherein the demographic information comprises an indication of a geographic region, and wherein the selected advertisement is related to a business within the geographic region or a business targeting the geographic region (claim 10, paragraph 1 teaches this limitation).
In response to claim 11, 
Broome teaches wherein the apparatus comprises a set top box (claim 11, paragraph 1 teaches this limitation).
In response to claim 12, 
Broome teaches wherein the processor-executable instructions that cause the apparatus to send the content comprising the advertisement further cause the apparatus to send, to a set top box, the content comprising the advertisement (claim 12, paragraph 1 teaches this limitation).
In response to claim 13, 
Broome teaches wherein the content comprises one of realtime content or time-shifted content (claim 13, paragraph 1 teaches this limitation).
In response to claim 14, 
Broome teaches wherein the demographic information comprises information associated with one or more of: age, gender, race, language, geographic location, or geographic region (claim 14, paragraph 1 teaches this limitation).
In response to claim 15, 
Broome teaches wherein the demographic information comprises one or more of: information associated with a subject matter; information about one or more users or user devices expected to receive the content; information indicative of one or more user preferences; or information associated with a history of content viewed by one or more users (claim 18, paragraph 1 teaches this limitation).
In response to claim 16, 
Broome teaches detect an advertisement insertion instruction in quadrature amplitude modulation (QAM) content (claim 16, paragraph 1 teaches this limitation); 
send, based on the advertisement insertion instruction and via a packet-switching protocol, a request for an advertisement, wherein the request comprises demographic information (claim 16, paragraph 2 teaches this limitation);
receive, based on the request and via the packet-switching protocol, a uniform resource locator (URL) associated with an advertisement (claim 16, paragraph 3 teaches this limitation); 
send, using the URL, a request for the advertisement (claim 16, paragraph 4 teaches this limitation); 
receive the advertisement (claim 16, paragraph 5 teaches this limitation); 
cause insertion of the advertisement into the content (claim 16, paragraph 6 teaches this limitation); and 
send, via a QAM transport stream, the QAM content comprising the advertisement (claim 16, paragraph 7 teaches this limitation).
Broome does not teach explicitly about an apparatus comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors. 
Modak teaches an apparatus comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to (paragraph 22, using a processor, a memory with executable instruction for cable boxes teaches this limitation): 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Broome to use one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors in a user equipment (UE) as taught by Modak. The motivation for doing so would be to provide a backup, storing, restoring and retrieval of files from multiple locations. 
In response to claim 17, 
Broome teaches wherein the URL indicates a location of the advertisement (claim 17, paragraph 1 teaches this limitation).
In response to claim 18, 
Broome teaches wherein the URL comprises an IP address (claim 18, paragraph 1 teaches this limitation).
In response to claim 19, 
Broome teaches wherein the advertisement insertion instruction comprises an SCTE 35 signal (claim 19, paragraph 1 teaches this limitation).
In response to claim 20, 
Broome teaches wherein the advertisement insertion instruction indicates one or more of: a length of time associated with the advertisement; a start time of the advertisement within the content; or an end time of the advertisement within the content (claim 20, paragraph 1 teaches this limitation).
In response to claim 21, 
Broome teaches wherein the packet-switching protocol comprises internet protocol (IP) (claim 21, paragraph 1 teaches this limitation).

In response to claim 22, 
Broome teaches wherein the processor-executable instructions that cause the apparatus to cause insertion of the advertisement into the content further cause the apparatus to cause a device to insert the advertisement into the content, wherein the device is a network device in a network (claim 22, paragraph 1 teaches this limitation).
In response to claim 23, 
Broome teaches wherein the demographic information comprises an indication of a geographic region, and wherein the selected advertisement is related to a business within the geographic region or a business targeting the geographic region (claim 23, paragraph 1 teaches this limitation).
In response to claim 24, 
Broome teaches wherein the demographic information comprises one or more of: information associated with a subject matter; information about one or more users or user devices expected to receive the content; information indicative of one or more user preferences; or information associated with a history of content viewed by one or more users (claim 25, paragraph 1 teaches this limitation).


In response to claim 25, 
Broome teaches detect an advertisement insertion instruction in content associated with a non-packet switching protocol transport stream (claim 25, paragraph 1 teaches this limitation); 
send, based on the advertisement insertion instruction and via a packet-switching protocol, a request for an advertisement, wherein the request comprises subject matter information (claim 25, paragraph 2 teaches this limitation); 
receive, based on the request and via the packet-switching protocol, a uniform resource locator (URL) associated with an advertisement (claim 25, paragraph 3 teaches this limitation); 
send, using the URL, a request for the advertisement (claim 25, paragraph 4 teaches this limitation); 
receive the advertisement (claim 25, paragraph 5 teaches this limitation); 
cause insertion of the advertisement into the content (claim 25, paragraph 6 teaches this limitation); and 
send, via the non-packet switching protocol transport stream, the content comprising the advertisement (claim 25, paragraph 7 teaches this limitation).
Broome does not teach explicitly about an apparatus comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to. 
Modak teaches an apparatus comprising: one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors, cause the apparatus to (paragraph 22, using a processor, a memory with executable instruction for cable boxes teaches this limitation): 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Broome to use one or more processors; and a memory storing processor-executable instructions that, when executed by the one or more processors in a user equipment (UE) as taught by Modak. The motivation for doing so would be to provide a backup, storing, restoring and retrieval of files from multiple locations. 
In response to claim 26, 
Broome teaches wherein the subject matter information comprises information indicating subject matter preferred by a user (claim 26, paragraph 1 teaches this limitation).
In response to claim 27, 
Broome teaches wherein the subject matter information comprises particular subject matter information and similar subject matter information (claim 27, paragraph 1 teaches this limitation).
In response to claim 28, 
Broome teaches wherein the URL indicates a location of the advertisement (claim 28, paragraph 1 teaches this limitation).
In response to claim 29, 
Broome teaches wherein the packet-switching protocol comprises internet protocol (IP) (claim 29, paragraph 1 teaches this limitation).
In response to claim 30, 
Broome teaches wherein the processor-executable instructions that cause the apparatus to send the content comprising the advertisement further cause the apparatus to send, to a set top box, the content comprising the advertisement (claim 30, paragraph 1 teaches this limitation).
In response to claim 31, 
Broome teaches detect, an advertisement insertion instruction in content associated with a non-packet switching protocol transport stream (claim 1, paragraph 1 teaches this limitation);
send, based on the advertisement insertion instruction and via a packet-switching protocol, a request for an advertisement, wherein the request comprises demographic information (claim 1, paragraph 2 teaches this limitation);
receive, based on the request and via the packet-switching protocol, a uniform resource locator (URL) associated with an advertisement (claim 1, paragraph 3 teaches this limitation);
send, using the URL, a request for the advertisement (claim 1, paragraph 4 teaches this limitation);
receive the advertisement (claim 1, paragraph 5 teaches this limitation);
cause insertion of the advertisement into the content (claim 1, paragraph 6 teaches this limitation); and
send, via the non-packet switching protocol transport stream, the content comprising the advertisement (claim 1, paragraph 7 teaches this limitation).
Broome does not teach explicitly about a non-transitory computer readable medium storing processor-executable instruction that, when executed by at least one processor, cause the at least one processor to. 
Modak teaches a non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to (paragraph 22, using a processor, a memory with storage executable instruction for cable boxes teaches this limitation): 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Broome to use a non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor as taught by Modak. The motivation for doing so would be to provide a backup, storing, restoring and retrieval of files from multiple locations. 
In response to claim 32, 
Broome teaches the non-transitory computer readable medium recited in claim 31, wherein the URL indicates a location of the advertisement (claim 2, paragraph 1 teaches this limitation).
In response to claim 33, 
Broome teaches the non-transitory computer readable medium recited in claim 31, wherein the URL comprises an IP address (claim 3, paragraph 1 teaches this limitation).
In response to claim 34, 
Broome teaches the non-transitory computer readable medium recited in claim 31, wherein the advertisement insertion instruction comprises an SCTE 35 signal (claim 4, paragraph 1 teaches this limitation).
In response to claim 35, 
Broome teaches wherein the advertisement insertion instruction indicates one or more of: a length of time associated with the advertisement; a start time of the advertisement within the content; or an end time of the advertisement within the content (claim 5, paragraph 1 teaches this limitation).
In response to claim 36, 
Broome teaches wherein the packet-switching protocol comprises internet protocol (IP) (claim 6, paragraph 1 teaches this limitation).
In response to claim 37, 
Broome teaches wherein the non- packet switching protocol transport stream comprises a quadrature amplitude modulation (QAM) transport stream (claim 7, paragraph 1 teaches this limitation).
In response to claim 38, 
Broome teaches wherein the processor-executable instructions that cause the at least one processor to cause insertion of the advertisement into the content further cause the at least one processor to cause a device to insert the advertisement into the content, wherein the device is a network device in a network (claim 8, paragraph 1 teaches this limitation).
In response to claim 39, 
Broome teaches wherein the demographic information is associated with a user associated with the non-transitory computer readable medium (claim 9, paragraph 1 teaches this limitation).
In response to claim 40, 
Broome teaches wherein the demographic information comprises an indication of a geographic region, and wherein the selected advertisement is related to a business within the geographic region or a business targeting the geographic region (claim 10, paragraph 1 teaches this limitation).
In response to claim 41, 
Broome teaches wherein the at least one processor is associated with a set top box (claim 11, paragraph 1 teaches this limitation).
In response to claim 42, 
Broome teaches wherein the processor-executable instructions that cause the at least one processor to send the content comprising the advertisement further cause the at least one processor to send, to a set top box, the content comprising the advertisement (claim 12, paragraph 1 teaches this limitation).
In response to claim 43, 
Broome teaches wherein the content comprises one of realtime content or time-shifted content (claim 13, paragraph 1 teaches this limitation).
In response to claim 44, 
Broome teaches wherein the demographic information comprises information associated with one or more of: age, gender, race, language, geographic location, or geographic region (claim 14, paragraph 1 teaches this limitation).
In response to claim 45, 
Broome teaches wherein the demographic information comprises one or more of: information associated with a subject matter; information about one or more users or user devices expected to receive the content; information indicative of one or more user preferences; or information associated with a history of content viewed by one or more users (claim 15, paragraph 1 teaches this limitation).
In response to claim 46, 
Broome teaches detect an advertisement insertion instruction in quadrature amplitude modulation (QAM) content (claim 16, paragraph 1 teaches this limitation);
send, based on the advertisement insertion instruction and via a packet-switching protocol, a request for an advertisement, wherein the request comprises demographic information (claim 16, paragraph 2 teaches this limitation);
receive, based on the request and via the packet-switching protocol, a uniform resource locator (URL) associated with an advertisement (claim 16, paragraph 3 teaches this limitation);
send, using the URL, a request for the advertisement (claim 16, paragraph 4 teaches this limitation);
receive the advertisement (claim 16, paragraph 5 teaches this limitation);
cause insertion of the advertisement into the content (claim 16, paragraph 6 teaches this limitation); and
send, via a QAM transport stream, the QAM content comprising the advertisement (claim 16, paragraph 7 teaches this limitation).
Broome does not teach explicitly about a non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to. 
Modak teaches a non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to (paragraph 22, using a processor, a memory with storage executable instruction for cable boxes teaches this limitation): 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Broome to use a non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor as taught by Modak. The motivation for doing so would be to provide a backup, storing, restoring and retrieval of files from multiple locations. 
In response to claim 47, 
Broome teaches wherein the URL indicates a location of the advertisement (claim 17, paragraph 1 teaches this limitation).
In response to claim 48, 
Broome teaches wherein the URL comprises an IP address (claim 18, paragraph 1 teaches this limitation).
In response to claim 49, 
Broome teaches wherein the advertisement insertion instruction comprises an SCTE 35 signal (claim 19, paragraph 1 teaches this limitation).
In response to claim 50, 
Broome teaches wherein the advertisement insertion instruction indicates one or more of: a length of time associated with the advertisement; a start time of the advertisement within the content; or an end time of the advertisement within the content (claim 20, paragraph 1 teaches this limitation).
In response to claim 51, 
Broome teaches wherein the packet-switching protocol comprises internet protocol (IP) (claim 21, paragraph 1 teaches this limitation).
In response to claim 52, 
Broome teaches wherein the processor-executable instructions that cause the at least one processor to cause insertion of the advertisement into the content further cause the at least one processor to cause a device to insert the advertisement into the content, wherein the device is a network device in a network (claim 22, paragraph 1 teaches this limitation).
In response to claim 53, 
Broome teaches wherein the demographic information comprises an indication of a geographic region, and wherein the selected advertisement is related to a business within the geographic region or a business targeting the geographic region (claim 23, paragraph 1 teaches this limitation).
In response to claim 54, 
Broome teaches wherein the demographic information comprises one or more of: information associated with a subject matter; information about one or more users or user devices expected to receive the content; information indicative of one or more user preferences; or information associated with a history of content viewed by one or more users (claim 24, paragraph 1 teaches this limitation).
In response to claim 55, 
Broome teaches detect an advertisement insertion instruction in content associated with a non-packet switching protocol transport stream (claim 25, paragraph 1 teaches this limitation);
send, based on the advertisement insertion instruction and via a packet-switching protocol, a request for an advertisement (claim 25, paragraph 2 teaches this limitation), wherein the request comprises subject matter information;
receive, based on the request and via the packet-switching protocol, a uniform resource locator (URL) associated with an advertisement (claim 25, paragraph 3 teaches this limitation);
send, using the URL, a request for the advertisement (claim 25, paragraph 4 teaches this limitation);
receive the advertisement (claim 25, paragraph 5 teaches this limitation);
cause insertion of the advertisement into the content (claim 25, paragraph 6 teaches this limitation); and
send, via the non-packet switching protocol transport stream, the content comprising the advertisement (claim 25, paragraph 7 teaches this limitation).
Broome does not teach explicitly about a non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to. 
Modak teaches a non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to (paragraph 22, using a processor, a memory with storage executable instruction for cable boxes teaches this limitation): 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify to modify Broome to use a non-transitory computer readable medium storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to as taught by Modak. The motivation for doing so would be to provide a backup, storing, restoring and retrieval of files from multiple locations. 
In response to claim 56, 
Broome teaches wherein the subject matter information comprises information indicating subject matter preferred by a user (claim 26, paragraph 1 teaches this limitation).
In response to claim 57, 
Broome teaches wherein the subject matter information comprises particular subject matter information and similar subject matter information (claim 27, paragraph 1 teaches this limitation).
In response to claim 58, 
Broome teaches wherein the URL indicates a location of the advertisement (claim 28, paragraph 1 teaches this limitation 0.
In response to claim 59, 
Broome teaches wherein the packet-switching protocol comprises internet protocol (IP) (claim 29, paragraph 1 teaches this limitation).
In response to claim 60, 
Broome teaches wherein the processor-executable instructions that cause the at least one processor to send the content comprising the advertisement further cause the at least one processor to send, to a set top box, the content comprising the advertisement (claim 30, paragraph 1 teaches this limitation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20210357987…………………………….paragraph 27.
20210014549…………………………….paragraph 28.
WO 2016100916…………………………paragraphs 28 and 145.
WO 2006012629…………………………paragraph 29.
20220351250…………………………….paragraphs 26 and 142.
20210357987…………………………….paragraphs 27, 31 and 51.
20200404390………………………………paragraphs 26-28, 40, 43, 55-57 and 78.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                

/DIANE L LO/Primary Examiner, Art Unit 2466